                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
MARY BARBATO,                                :
                       Plaintiff,            :
                                                 Civil Action No. 3:13-2748
                               v.            :
CROWN ASSET MANAGEMENT                       :       (JUDGE MANNION)
LLC,
                                             :
                       Defendant

                                       ORDER
          In light of the foregoing memorandum, IT IS HEREBY ORDERED
THAT:
          Crown’s motion to stay all proceedings in this case pending a decision
          from the United State Supreme Court regarding its petition for a writ of
          certiorari, (Doc. 132), is GRANTED, and this case is STAYED. The
          parties are directed to notify the court when the Supreme Court grants
          or denies the petition for a writ of certiorari.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge


Date: April 30, 2019
13-2748-02-ORDER.wpd
